DETAILED ACTION
Election/Restrictions
An attempt to reach the Applicant’s representative to try and elect over the phone a group from the outlined groups under restriction for the instant Application was made on  made on on January 5, 2022. As a result of not being able to reach the Applicant’s representative, the following restriction requirement is filed. 

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, directed to a method for monitoring, by a face recognition module located on a server of an Internet privacy protection (IPP) service, images uploaded to a web site; determining, by the face recognition module, whether an image includes facial features of a subscriber of the IPP service; if the image includes facial features of the subscriber, then notifying the subscriber, wherein notifying the subscriber includes sending, by the IPP service, a copy of the image to the subscriber to allow the subscriber to determine whether the subscriber is included in the image; and receiving, by the IPP service, a response from the subscriber, wherein if the response is a report of misuse, notifying, by the IPP service, the web site of the report of misuse. The claims classified in G06F16.
II. Claims 11-18, a method for viewing a protected image, comprising: displaying, on a client-side browser of a client platform, a page from a web site selected by a user, wherein the page from the web site is a page of a subscriber of an Internet privacy protection service; detecting, by a browser plug-in, a proxy image found on the page; reading, by the browser plug-in, an identification code for the proxy image to obtain a location of an actual image; verifying access privileges of the user for viewing the actual image; wherein if the user has appropriate access privileges to view the actual image, downloading, by the browser plug-in, the actual encrypted image from secure storage; decrypting the actual encrypted image; and placing the actual image over top of the proxy image; classified in G06F21. 
III. Claims 19-21, directed to a method for protecting downloaded images, comprising: waiting, by a browser plug-in on a client platform, for a downloaded image; upon receiving the 
IV. Claims 22-24, directed to a method for uploading media items, comprising: receiving, by a server hosting an Internet privacy protection service, a media item of a subscriber from a social network application of a social networking service; encrypting the media item using DRM (Digital Rights Management) techniques; generating policy for the media item; sending the encrypted media item to a cloud storage network for secure storage; receiving information regarding the storage of the encrypted media item; generating a proxy image; and sending the proxy image to the social networking service; classified in G06K9. 
V. Claims 25-29, directed to a method for changing access to a media item, comprising: obtaining, by a subscriber, access to a server hosting an Internet privacy protection (IPP) service; searching, by the subscriber, the subscriber's media items on the IPP service; selecting a media item that needs access permission modifications; modifying the access permissions for the media item; and if more media items need access permission modifications, then repeating the searching, the selecting and the modifying processes. Classified in G06K9/60.
VI. Claims 30-45, directed to an Internet privacy protection (IPP) system, comprising: an IPP service in communication with a plurality of client platforms and one or more social networking services over a wide area network, the IPP service having one or more servers to provide a mechanism to allow a subscriber of the IPP service to control access to the subscriber's 
VII. Claims 46-51, directed to a method for uploading multimedia, comprising: uploading a media item by a subscriber to an Internet privacy protection (IPP) service from a client platform device; creating a proxy image, wherein the proxy image comprises a blurred image of the uploaded media item; uploading the proxy image to a social network service, wherein metadata from the proxy image on the social network service is used as a unique identifier for the proxy image; sending the unique identifier to the IPP service; encrypting, by a Digital Rights Management (DRM) module of the IPP service, the media item; sending the encrypted media item to a cloud storage network for storage in a secure repository; receiving by the IPP service a location for the encrypted media item in the cloud storage network, wherein the IPP service stores an association between the unique identifier for the proxy image and the location of the encrypted media item in the cloud storage network, the association being used to retrieve the encrypted media item from the cloud storage network. Classified in G06K9.
Subcombination I has separate utilities such as a server using a recognition module to determine image recognition data and whether the image has features of a subscriber. 
Subcombination II has separate utilities such as displaying on a client device a webpage and detecting an image using a plug-in and reading a code from the image to obtain the location of the image and verify access privileges of the user for viewing the image and downloading the encrypted image. 
Subcombination III has separate utilities such as waiting for an image to be downloaded and scanning the image decoding the image to obtain an identifier that references an actual image and retrieving a user’s access rights to the image to determine access rights for the user. 
Subcombination IV has separate utilities such as uploading media items to a social network application, encrypting the media, generating a DRM policy, sending the image to a cloud storage, and generating a proxy image and sending the proxy image to the social network service.
Subcombination V has separate utilities such as obtain access to a server hosting an IPP service, searching media items, selecting a media item, modifying permissions for the item. 
Subcombination VI has separate utilities such as an IPP service in communication with a plurality of client platforms and social networking services and allowing a user to control access to an IPP service to provide a mechanism to detect any privacy breaches of the subscriber’s media. 
Subcombination VII has separate utilities such as uploading a media item by a user to an IPP service, creating a proxy image, uploading the image comprising a blurred image, the image including metadata from the proxy image used to identify the image, sending the unique identifier to the IPP service, encrypting the media item, sending the item to a cloud, receiving the IPP service a location, store association between location and identifier, and the association being used to retrieve the encrypted media item from the cloud storage network.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification; the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        01/05/2022